Title: To George Washington from Major General Philemon Dickinson, 11 June 1780
From: Dickinson, Philemon
To: Washington, George



Sir,
Trenton 11th June 1780

I am just returned from Philadelphia, & should immediately have waited upon your Excellency, but was desired by the Governor, to attend the Council this day—The Governor assured me, he had recieved no authentic accounts of the Enemys movements, since their excursion into the State, untill the reciept of Lord Sterlings letter, which came to hand this Morng.
I am now directed by the Governor & Council, to call out the whole Militia of this State, in which service I am busily engaged, the moment tis finished, I shall come on to Camp. I have the honor to be, Your Excellency’s, most Ob. Servt

Philemon Dickinson

